            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CAMDEN BARLOW,                      :
   Plaintiff                        :
                                    :           No. 1:18-cv-1963
           v.                       :
                                    :           (Judge Rambo)
WARDEN DAVID J.                     :
EBBERT, et al.,                     :
    Defendants                      :

                                ORDER

     AND NOW, on this 12th day of June 2019, in accordance with the

Memorandum accompanying this Order, IT IS ORDERED THAT:

     1. Defendants’ motion to dismiss and/or motion for summary judgment (Doc.
        No. 15) is GRANTED;

     2. The Clerk of Court is directed to enter judgment in favor of Defendants
        Warden David J. Ebbert, SIS Officer Buebendorf, and Officer/Counselor
        Tharp and against Plaintiff Camden Barlow; and

     3. The Clerk of Court is directed to CLOSE this case.



                                   s/Sylvia H. Rambo
                                   SYLVIA H. RAMBO
                                   United States District Judge
